Lundberg Stratton, J.,
dissenting. I do not agree with the majority’s application of Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261. In these cases, appellants asserted one proposition of law regarding the interpretation of R.C. 3937.18(A)(2), as amended by Am.Sub.S.B. No. 20 (“S.B.20”), effective October 20, 1994. As part of its analysis, the court of appeals determined that the Nationwide policies in question were new contracts as of July 1995 when they were issued. The court concluded that S.B. 20 was in existence in July 1995 and applies to this case. The parties did not appeal this finding and, therefore, I believe they have waived the issue. I do not agree that this court has the authority to remand a case for application of Wolfe when the parties have not raised the issue. A remand for the court below to apply Wolfe gives the appellants a second bite at the apple in the event that the policies, according to *544Wolfe’s interpretation, were issued prior to October 20, 1994, so that the law prior to the passage of S.B. 20 would apply. This was not the issue before us when we voted to allow jurisdiction in this case. However, to the extent that the majority believes that Wolfe should apply, I respectfully dissent for the reasons set forth in the dissenting opinions in Wolfe, 88 Ohio St.3d at 252-255, 725 N.E.2d at 267-269.
I also dissent to the majority’s application of Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97. The majority, without comment, merely applies Moore and its analysis of R.C. 3937.18(A)(1) and uninsured motorist coverage to the Spoerndles’ proposition of law regarding R.C. 3937.18(A)(2) and underinsured motorist' coverage. To the extent that the majority intends Moore to apply to underinsured, as well as to uninsured motorist coverage, I respectfully dissent for the reasons set forth in my dissenting opinion in Moore, 88 Ohio St.3d at 33, 723 N.E.2d at 103.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.